NUMBER 13-12-00784-CV

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                IN RE PAUL D. ANDREWS, KEITH M. GOULD,
              THE GOULD LAW FIRM AND ANDREWS & GOULD


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                  Per Curiam Memorandum Opinion1

       Relators, Paul D. Andrews, Keith M. Gould, The Gould Law Firm, and Andrews &

Gould, filed a petition for writ of mandamus and an emergency motion for stay in the

above cause on December 28, 2012. The Court, having examined and fully considered

the petition for writ of mandamus and the emergency motion for stay, is of the opinion

that relators have not shown themselves entitled to the relief sought. Accordingly, the




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
petition for writ of mandamus and the emergency motion for stay are DENIED. See

TEX. R. APP. P. 52.8(a).



                                                      PER CURIAM

Delivered and filed the 28th
day of December, 2012.




                                         2